                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             CR 18-369 JEM

Defendant         Maria Carmen Chavez                                       Social Security No.
                                                                            (Last 4 digits)        None
akas: Maria Carmen Chavez Aguilar

                                   AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                MONTH    DAY     YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.      10     30      2018


 COUNSEL                                                                  Kenneth J. Kahn, Esq.
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.      NOLO                 NOT
                                                                                                            CONTENDERE             GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          18 United States Code Section 641 Theft of Government Property
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant shall be committed to:
  ORDER

      Three years of probation with six months served in the United States Probation’s home detention program;
      $25 special assessment; and
      Payment of restitution to the Social Security Administration (“SSA”) in the amount of $71,285.60 to be paid in monthly payments no
      less than $100 a month.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           11/14/2018
           Date                                                      U. S. Magistrate Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                     Clerk, U.S. District Court




           11/24/2018                                          By    S. Lorenzo
           Filed Date                                                Deputy Clerk




CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 4
USA vs.     MARIA CARMEN CHAVEZ                                                       Docket No.:       CR 18-369 JEM


The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                               While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant shall not commit another Federal, state or local                 10.   the defendant shall not associate with any persons engaged in
       crime;                                                                               criminal activity, and shall not associate with any person
2.   the defendant shall not leave the judicial district without the written                convicted of a felony unless granted permission to do so by the
       permission of the court or probation officer;                                        probation officer;
3.   the defendant shall report to the probation officer as directed by the         11.   the defendant shall permit a probation officer to visit him or her at
       court or probation officer and shall submit a truthful and complete                  any time at home or elsewhere and shall permit confiscation of
       written report within the first five days of each month;                             any contraband observed in plain view by the probation officer;
4.   the defendant shall answer truthfully all inquiries by the probation           12.   the defendant shall notify the probation officer within 72 hours of
       officer and follow the instructions of the probation officer;                        being arrested or questioned by a law enforcement officer;
5.   the defendant shall support his or her dependents and meet other               13.   the defendant shall not enter into any agreement to act as an
       family responsibilities;                                                             informer or a special agent of a law enforcement agency without
6.   the defendant shall work regularly at a lawful occupation unless                       the permission of the court;
       excused by the probation officer for schooling, training, or other           14.   as directed by the probation officer, the defendant shall notify third
       acceptable reasons;                                                                  parties of risks that may be occasioned by the defendant’s
7.   the defendant shall notify the probation officer at least 10 days prior                criminal record or personal history or characteristics, and shall
       to any change in residence or employment;                                            permit the probation officer to make such notifications and to
8.   the defendant shall refrain from excessive use of alcohol and shall                    conform the defendant’s compliance with such notification
       not purchase, possess, use, distribute, or administer any narcotic                   requirement;
       or other controlled substance, or any paraphernalia related to such          15.   the defendant shall, upon release from any period of custody, report
       substances, except as prescribed by a physician;                                     to the probation officer within 72 hours;
9.   the defendant shall not frequent places where controlled substances            16.   and, for felony cases only: not possess a firearm, destructive device,
       are illegally sold, used, distributed or administered;                               or any other dangerous weapon.


The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth below).

     STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

     The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or restitution is paid in
      full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C. §3612(f)(1). Payments may be subject to penalties for
      default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses
      completed prior to April 24, 1996.

     If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant shall pay the balance as directed
       by the United States Attorney’s Office. 18 U.S.C. §3613.

     The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or residence until all
      fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. §3612(b)(1)(F).

     The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any material change in the defendant’s
      economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. §3664(k). The Court may also
      accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
      payment of a fine or restitution-pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).




CR-104 (docx 10/15)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                               Page 2 of 4
USA vs.     MARIA CARMEN CHAVEZ                                                  Docket No.:       CR 18-369 JEM



          Payments shall be applied in the following order:

                      1. Special assessments pursuant to 18 U.S.C. §3013;
                      2. Restitution, in this sequence (pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                      5. Other penalties and costs.

                                SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant shall not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, shall be disclosed to the Probation Officer upon request.

        The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




                                                                       RETURN

 I have executed the within Judgment and Commitment as follows:


Defendant delivered on                                                                        to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                      United States Marshal


                                                                By
           Date                                                       Deputy Marshal


                                                                  CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.


CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 3 of 4
USA vs.     MARIA CARMEN CHAVEZ                                               Docket No.:       CR 18-369 JEM


                                                                   Clerk, U.S. District Court


                                                            By
           Filed Date                                              Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


          (Signed)
                      Defendant                                                             Date




                      U. S. Probation Officer/Designated Witness                            Date




CR-104 (docx 10/15)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 4 of 4
